DETAILED ACTION
The examiner’s position with respect to the rejection of claims 19 and 43 has changed.  The previous office action is withdrawn and replaced with this office action herein.  A statutory period for reply will be based on the mailing date of this most recent Non-Final Office Action. 

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 6-9, 13-18, 22-24, 29-30, 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/21.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10-12, 25-28, 31-34, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US7,571,637 herein after “Chen”).
Claim 1: Chen teaches a method (title includes method of detecting) for detecting presence of moisture in an interconnect region of an integrated circuit (method of detecting moisture ingress in an integrated circuit chip), wherein said detecting is carried out autonomously by the integrated circuit itself (the detection is carried out on-chip and in real-time and therefore functions to autonomously detect and compare a value to a threshold and output an warning, if needed, autonomously) and comprises: 
	applying a potential difference between at least one first track (Fig. 3 shows the fingers 308 having positive polarity) located in at least one metal level (metal layers 208, 212, 216, 220) of said interconnect region and at least one second track (the fingers 308 having negative polarity) located in said at least one metal level of said interconnect region, wherein the at least one first track is separated from the at least one second track by a dielectric material (a low-k material 316); 
	measuring at least one voltage across said one first track and second track in response to an applied potential difference (col. 5, lines 17-67:  the capacitors (formed by the fingers 308 and low-k dielectric 316) are charged by a current source 430.) and comparing said measured at least one voltage with at least one first threshold, wherein a result of said comparing is indicative of the presence of moisture which renders said dielectric material less insulating. (col. 5, lines 29-36: as moisture increases, the effective dielectric constant (k) increases.  Col. 7, lines 25-55: comparator 452 compares an actual real-time voltage Vc (i.e., an actual Vc voltage that may be a function of moisture that is present in the IC chip) of a selected moisture-sensing unit 410 to voltage Vt of divider 450, which is the stored reference Vc value for the selected moisture-sensing unit 410 minus a certain voltage margin. When the actual voltage Vc is higher than voltage Vt, the output of comparator 452 may be, for example, at a certain state, such as a logic high, which may be the "normal" state. However, when voltage Vc is lower than voltage Vt, the output of comparator 452 may be, for example, at a logic low.)
	Chen fails to teach measuring at least one current circulating in said at least one first track or said at least one second track in response to said applied potential difference; and 

	However, Chen teaches the principles on which this invention operates (col. 5, lines 17-36: In this example, a core element of the moisture sensor circuitry of each moisture-sensing unit 410 is low-k capacitor C1. When capacitor C1 is charged by a current pulse, the voltage on voltage node Vc across the capacitor C1 approximately equals (I.times.T)/C; where I is the charging current, T is the pulse duration (e.g., provided at control signal 416 at FET P2), and C is the capacitance of capacitor C1. In one example, the selections of I, T and C usually follows up the formula of (I.times.T)/C=0.5 Vdd to 0.75 Vdd. Moisture ingression increases the leakage paths and film polarization, which results in an increased leakage current and film k-value that is reflected by an increased capacitance value. When the moisture penetrates into the IC chip, the voltage across capacitor C1, here voltage Vc, may decrease because of the following two factors: (1) as moisture increases, the effective capacitor dielectric constant (k) increases and, thus, the capacitance increases and (2) as moisture increases, the leakage current of the capacitor increases, which is equivalent to adding a resistor in parallel to the capacitor and, thus, the real charging current is reduced. [because the leakage current is taking an unintended path caused by moisture in the dielectric])
	Therefore, the effects of moisture on the dielectric material and thus the capacitor formed using the dielectric are well understood by Chen.  Chen uses a measurement of voltage to determine moisture given that the capacitor is not charging to a known, standard capacity.  Voltage and current are directly linked as is known in the art.  It is within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Chen has addressed how the change in dielectric due to moisture will affect the operation of the capacitor including voltage and leakage current.  If the known parameters are directly linked then it is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to measure a current in either the first or second track in order to determine, in combination with the other relevant parameters, whether or not the dielectric has been affected by moisture and therefore have a 

Claim 2:  Chen teaches the method according to claim 1.  Chen teaches comparing said measured at least one current with a second threshold, wherein the second threshold is higher than the first threshold (col. 7, lines 50- col. 8, line 29: As seen, moisture-detecting circuitry 400 provides a single level of moisture warning that is based on an analog comparison of one or more actual voltage Vc values to a single threshold voltage Vt. However, in other embodiments, moisture-detecting circuitry may be configured to provide multiple levels of moisture warning, as exemplified in FIG. 5.  The voltage measured by Chen Vc-1 to Vc-n is compared to a threshold voltage Vt.   Chen teaches providing multiple levels of moisture warning, However, and differing from divider 450 of moisture-detecting circuitry 400 that provides a single threshold voltage, moisture-detecting circuitry 500 may include a divider 550 that provides multiple fractions of its input voltage (the stored Vc reference voltage from ROM 544 via D/A 548) for providing multiple threshold voltages to which a selected Vc sense signal 515 may be compared.  Therefore the multiple threshold voltages include at least a first and second threshold)

Claim 3: Chen teaches the method according to claim 2.  Chen teaches issuing a first notification when the measured at least one current is higher than said first threshold; and issuing a second notification when the measured at least one current is higher than the second threshold (Chen issues moisture level warnings including a lowest, moderate, and highest level warning which the sensed voltage Vc can be compared.)

Claim 4:  Chen teaches the method according to claim 1. Chen teaches wherein applying the potential difference, measuring the at least one current and comparing are repeated at regular intervals as long as the measured at least one current is lower than said first threshold (Periodic moisture detection occurs after initialization when the capacitors are in a dry and undamaged condition.  Periodic moisture detection, after the IC chip has been deployed into in-situ operation, indicates the regular occurrence of 

Claim 5: Chen teaches the method according to claim 1.  Chen further teaches wherein each metal level comprises a first track and a second track, wherein a plurality of said first tracks are connected together in series or in parallel and a plurality of said second tracks are connected together in series or in parallel, and wherein applying comprises: applying the potential difference between the plurality of said first tracks and the plurality of said second tracks (col. 3, lines 48-62:  VNCAP may comprise a plurality of charge "plate" structures 304 that each include conductive fingers 308 on corresponding respective metal layers 208, 212, 216, 220 and conductive vias 312 that electrically connect together the fingers on adjacent layers. Not shown, but present, are conductor strips on each metal layer 208, 212, 216, 220 that electrically connect like-polarity ones of charge plate structures 304 together. The resulting structure is a dual-comb structure in which opposite polarity charge plate structures 304 are interdigitated with one another. Entire VNCAP 300 is encased in a low-k material 316, such as a low-k SiCOH, which has a dielectric constant (k) of about 3.0. A benefit of using a VNCAP, such as VNCAP 300, is that it can be placed in any "empty" space among the metal layers without the need for any additional mask levels.), and wherein measuring comprises measuring voltage in one of the plurality of said first tracks or the plurality of said second tracks (The voltage of the capacitor formed by the two tracks and the low-k dielectric is measured at node Vc. End col. 4-top col. 5).
	Chen uses a measurement of voltage to determine moisture.  Voltage and current are directly linked.  It is within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Chen has addressed how the change in dielectric due to moisture will affect the operation of the capacitor including voltage and current.  If the known parameters are directly linked then it is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to measure a current in either the first or second track in order to determine, in combination with the other relevant parameters, whether or not the dielectric has been affected by moisture and therefore have a comprehensive analysis of the dielectric and moisture status and therefore reduce the occurrence of significant IC chip failure.

Claim 10:  Chen teaches the method of claim 1, previous.  Chen teaches real-time detection and periodic moisture detection but fails to teach continuously applying the potential difference between at least one first track and at least one second track.
	However, the operation of the capacitors to detect moisture based on the dielectric between the capacitor plates can be carried out in many different ways without rising above the level of ordinary skill.  A moisture detection routine can be carried out periodically, as taught by Chen.  Moisture detection can be carried out based on a significant event measurable in a different manner: opening or closing of a housing, a user-initiated test, etc.  The moisture detection can be carried out only at initialization to ensure the IC was not compromised prior to installation.  These are all design choices based on considerations within the scope of a person having ordinary skill in the art. This allows a user to apply known techniques to improve similar devices in a same way.  The moisture detection will operate the same manner, based on capacitance, but the diagnostics can be carried out differently to accommodate the particular implementation of the IC in an environment. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to continuously apply the potential difference between at least one first track and at least one second track in order to have continuous monitoring of the IC and prevent any critical failure which can be caused by moisture in the most timely manner.

Claim 11. Chen teaches the method of claim 1, previous.  Chen teaches real-time detection and periodic moisture detection but fails to teach applying the potential difference between at least one first track and at least one second track at regular time intervals during a time period.
	However, the operation of the capacitors to detect moisture based on the dielectric between the capacitor plates can be carried out in many different ways without rising above the level of ordinary skill.  A moisture detection routine can be carried out periodically, as taught by Chen.  Moisture detection can be carried out based on a significant event measurable in a different manner: opening or closing of a housing, a user-initiated test, etc.  The moisture detection can be carried out only at initialization to ensure the IC was not compromised prior to installation.  These are all design choices based on 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to applying the potential difference between at least one first track and at least one second track at regular time intervals during a time period in order to have regular (periodic) moisture assessment while reducing the energy required by only applying the different at intervals instead of continuously.

Claim 12. Chen teaches the method of claim 1, previous.  Chen fails to teach wherein the first and second tracks are disposed on a periphery of the integrated circuit.
	However, the placement of the moisture detection including first and second tracks (Chen, Fig. 3) is within the scope of a person having ordinary skill in the art.  The placement and design can be influenced by the size and layout of the IC, the cost, other materials used, etc. Chen addresses monitoring moisture penetration along an edge seal 116, Fig. 1.  A person having ordinary skill in the art can make an educated determination of where moisture may be most likely to penetrate an IC or if the best monitoring would be achieved with a particular placement of the tracks. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device and method of Chen and place the first and second tracks on a periphery of an IC in order to detect moisture from an edge seal in the event that the edge seal fails to prevent moisture penetration.

Claim 25:  Chen teaches an integrated circuit, comprising: a detection circuit (VNCAP 300, Fig. 3, and moisture detection circuitry 400, Fig. 4) configured to detect moisture that is present in an interconnect region of an integrated circuit (title: Design Structure For An On-chip Real-time Moisture Sensor For And Method Of Detecting Moisture Ingress In An Integrated Circuit Chip); wherein detecting is carried out autonomously by the integrated circuit itself (the detection is carried out on-chip and in real-
	wherein the interconnect region comprises, in at least one metal level (metal layers 208, 212, 216, 220) at least one first track (Fig. 3 shows the fingers 308 having positive polarity) and at least one second track (the fingers 308 having negative polarity) which are separated by a dielectric material (a low-k material 316); and 
	wherein the detection circuit comprises: a potential applying circuit configured to apply at least one potential difference between said at least one first track and said at least one second track (col. 5, lines 17-67:  the capacitors (formed by the fingers 308 and low-k dielectric 316) are charged by a current source 430.); 
	a voltage measuring circuit configured to measure at least one current circulating in said at least one first track or said at least one second track, said at least one voltage being generated in response to said at least one potential difference; and a comparison circuit (comparator 452) that is connected to the voltage measuring circuit and which is configured to compare said measured at least one voltage with at least one first threshold to detect presence of moisture which renders said dielectric material less insulating (col. 5, lines 29-36: as moisture increases, the effective dielectric constant (k) increases.  Col. 7, lines 25-55: comparator 452 compares an actual real-time voltage Vc (i.e., an actual Vc voltage that may be a function of moisture that is present in the IC chip) of a selected moisture-sensing unit 410 to voltage Vt of divider 450, which is the stored reference Vc value for the selected moisture-sensing unit 410 minus a certain voltage margin. When the actual voltage Vc is higher than voltage Vt, the output of comparator 452 may be, for example, at a certain state, such as a logic high, which may be the "normal" state. However, when voltage Vc is lower than voltage Vt, the output of comparator 452 may be, for example, at a logic low.)
	Chen fails to teach a current measuring circuit configured to measure at least one current circulating in said at least one first track or said at least one second track, said at least one current being generated in response to said at least one potential difference; and a comparison circuit that is connected to the current measuring circuit and which is configured to compare said measured at least one current 
However, Chen teaches the principles on which this invention operates (col. 5, lines 17-36: In this example, a core element of the moisture sensor circuitry of each moisture-sensing unit 410 is low-k capacitor C1. When capacitor C1 is charged by a current pulse, the voltage on voltage node Vc across the capacitor C1 approximately equals (I.times.T)/C; where I is the charging current, T is the pulse duration (e.g., provided at control signal 416 at FET P2), and C is the capacitance of capacitor C1. In one example, the selections of I, T and C usually follows up the formula of (I.times.T)/C=0.5 Vdd to 0.75 Vdd. Moisture ingression increases the leakage paths and film polarization, which results in an increased leakage current and film k-value that is reflected by an increased capacitance value. When the moisture penetrates into the IC chip, the voltage across capacitor C1, here voltage Vc, may decrease because of the following two factors: (1) as moisture increases, the effective capacitor dielectric constant (k) increases and, thus, the capacitance increases and (2) as moisture increases, the leakage current of the capacitor increases, which is equivalent to adding a resistor in parallel to the capacitor and, thus, the real charging current is reduced. [because the leakage current is taking an unintended path caused by moisture in the dielectric])
	Therefore, the effects of moisture on the dielectric material and thus the capacitor formed using the dielectric are well understood by Chen.  Chen uses a measurement of voltage to determine moisture given that the capacitor is not charging to a known, standard capacity.  Voltage and current are directly linked as is known in the art.  It is within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Chen has addressed how the change in dielectric due to moisture will affect the operation of the capacitor including voltage and leakage current.  If the known parameters are directly linked then it is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to measure a current in either the first or second track in order to determine, in combination with the other relevant parameters, whether or not the dielectric has been affected by moisture and therefore have a comprehensive analysis of the dielectric and moisture status and therefore reduce the occurrence of significant IC chip failure.

Claim 26:  Chen teaches the device of claim 25, previous. Chen teaches comparing said measured at least one current with a second threshold, wherein the second threshold is higher than the first threshold (col. 7, lines 50- col. 8, line 29: As seen, moisture-detecting circuitry 400 provides a single level of moisture warning that is based on an analog comparison of one or more actual voltage Vc values to a single threshold voltage Vt. However, in other embodiments, moisture-detecting circuitry may be configured to provide multiple levels of moisture warning, as exemplified in FIG. 5.  The voltage measured by Chen Vc-1 to Vc-n is compared to a threshold voltage Vt.   Chen teaches providing multiple levels of moisture warning, However, and differing from divider 450 of moisture-detecting circuitry 400 that provides a single threshold voltage, moisture-detecting circuitry 500 may include a divider 550 that provides multiple fractions of its input voltage (the stored Vc reference voltage from ROM 544 via D/A 548) for providing multiple threshold voltages to which a selected Vc sense signal 515 may be compared.  Therefore the multiple threshold voltages include at least a first and second threshold)

Claim 27:  Chen teaches the device of claim 26, previous.  Chen teaches issuing a first notification when the measured at least one current is higher than said first threshold; and issuing a second notification when the measured at least one current is higher than the second threshold (Chen issues moisture level warnings including a lowest, moderate, and highest level warning which the sensed voltage Vc can be compared.)

 Claim 28:  Chen teaches the device of claim 26, previous.  Chen further teaches wherein each metal level of the interconnect region comprises a first track and a second track, wherein a plurality of said first tracks are connected together in series or in parallel and a plurality of said second tracks are connected together in series or in parallel, and wherein applying comprises: applying the potential difference between the plurality of said first tracks and the plurality of said second tracks (col. 3, lines 48-62:  VNCAP may comprise a plurality of charge "plate" structures 304 that each include conductive fingers 308 on corresponding respective metal layers 208, 212, 216, 220 and conductive vias 312 that electrically connect together the fingers on adjacent layers. Not shown, but present, are conductor strips 
	Chen uses a measurement of voltage to determine moisture.  Voltage and current are directly linked.  It is within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Chen has addressed how the change in dielectric due to moisture will affect the operation of the capacitor including voltage and current.  If the known parameters are directly linked then it is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to measure a current in either the first or second track in order to determine, in combination with the other relevant parameters, whether or not the dielectric has been affected by moisture and therefore have a comprehensive analysis of the dielectric and moisture status and therefore reduce the occurrence of significant IC chip failure.

Claim 31: Chen teaches the device of claim 26, previous.   Chen teaches real-time detection and periodic moisture detection but fails to teach continuously applying the potential difference between at least one first track and at least one second track.
	However, the operation of the capacitors to detect moisture based on the dielectric between the capacitor plates can be carried out in many different ways without rising above the level of ordinary skill.  A moisture detection routine can be carried out periodically, as taught by Chen.  Moisture detection can be carried out based on a significant event measurable in a different manner: opening or closing of a housing, a user-initiated test, etc.  The moisture detection can be carried out only at initialization to ensure the IC was not compromised prior to installation.  These are all design choices based on considerations within the scope of a person having ordinary skill in the art. This allows a user to apply 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to continuously apply the potential difference between at least one first track and at least one second track in order to have continuous monitoring of the IC and prevent any critical failure which can be caused by moisture in the most timely manner.

Claim 32: Chen teaches the device of claim 26, previous. Chen teaches real-time detection and periodic moisture detection but fails to teach applying the potential difference between at least one first track and at least one second track at regular time intervals during a time period.
	However, the operation of the capacitors to detect moisture based on the dielectric between the capacitor plates can be carried out in many different ways without rising above the level of ordinary skill.  A moisture detection routine can be carried out periodically, as taught by Chen.  Moisture detection can be carried out based on a significant event measurable in a different manner: opening or closing of a housing, a user-initiated test, etc.  The moisture detection can be carried out only at initialization to ensure the IC was not compromised prior to installation.  These are all design choices based on considerations within the scope of a person having ordinary skill in the art. This allows a user to apply known techniques to improve similar devices in a same way.  The moisture detection will operate the same manner, based on capacitance, but the diagnostics can be carried out differently to accommodate the particular implementation of the IC in an environment. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to applying the potential difference between at least one first track and at least one second track at regular time intervals during a time period in order to have regular (periodic) moisture assessment while reducing the energy required by only applying the different at intervals instead of continuously.

Claim 33: Chen teaches the device of claim 26, previous. Chen fails to teach wherein the first and second tracks are disposed on a periphery of the integrated circuit.
	However, the placement of the moisture detection including first and second tracks (Chen, Fig. 3) is within the scope of a person having ordinary skill in the art.  The placement and design can be influenced by the size and layout of the IC, the cost, other materials used, etc. Chen addresses monitoring moisture penetration along an edge seal 116, Fig. 1.  A person having ordinary skill in the art can make an educated determination of where moisture may be most likely to penetrate an IC or if the best monitoring would be achieved with a particular placement of the tracks. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device and method of Chen and place the first and second tracks on a periphery of an IC in order to detect moisture from an edge seal in the event that the edge seal fails to prevent moisture penetration.

Claim 34: Chen teaches the device of claim 26, previous. Chen teaches when the current measured in at least one first or one second track is higher than said first threshold, starting an on-chip heater to as to heat a portion of the integrated circuit in order to evaporate the moisture (col. 8, lines 57-62: Example responsive actions to the multiple warning levels may be included, but are not limited to, ignoring moisture ingression, starting an on-chip heater (not shown) or other preventive methods to stop or remove moisture, transmitting the alarm signal, stopping the chip operation, and any combinations thereof.) 
	Chen fails to teach injecting a supplemental current into the first and/or second tracks during a time period in a manner such as to heat at least a portion of the integrated circuit in order to evaporate the moisture.
	However, it is well understood in the art that electrical devices are not 100% efficient.  There will be some loss due to resistance of any electrical component wherein the resistance results in heat.  Chen addresses the nature of electronics to heat up (col. 1, lines 39-44).  It is within the scope of a person having ordinary skill in the art to substitute a known element for another to obtain predictable results and use an on-chip heater or an alternative manner of heating of the chip, such as running a current through 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to inject supplemental current into the first and/or second tracks during a time period in a manner such as to heat at least a portion of the IC in order to evaporate moisture and thereby stop or remove moisture from the IC. 

Claim 41: Chen teaches the device of claim 26, previous.  Chen teaches wherein the comparison circuit comprises a non-volatile memory containing a reference value for at least one first threshold (the moisture monitor including: a memory for storing a first value, the first value stored in the memory at a first time; and a comparator for comparing a second value of the sense signal to the first value, the second value being provided by the moisture-sensing unit subsequent to the first value being stored in the memory. Col. 5, line 50-col. 6, line 12.)

Claim 42: Chen teaches the device of claim 26, previous.  Chen fails to teach wherein the integrated circuit is a component of an appliance.  However, the intended use of the IC does not result in any structural difference in the invention.  The invention of Chen can be used in an IC and is not limited to the nature of operation of the IC or where it is installed. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the IC as a component of any application in order to monitor the IC for moisture and prevent damage to the IC or any unsafe conditions when the IC is exposed to moisture.

Claims 19-21 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Guo et al. (US20150348708 herein after “Guo”).

Claim 19: Chen teaches the method according to claim 1.   Chen teaches when the current measured in at least one first or one second track is higher than said first threshold, starting an on-chip heater to as to heat a portion of the integrated circuit in order to evaporate the moisture (col. 8, lines 57-62: Example responsive actions to the multiple warning levels may be included, but are not limited to, ignoring moisture ingression, starting an on-chip heater (not shown) or other preventive methods to stop or remove moisture, transmitting the alarm signal, stopping the chip operation, and any combinations thereof.) 
	Chen fails to teach injecting a supplemental current into the first and/or second tracks during a time period in a manner such as to heat at least a portion of the integrated circuit in order to evaporate the moisture.
	However, it is well understood in the art that electrical devices are not 100% efficient.  There will be some loss due to resistance of any electrical component wherein the resistance results in heat.  Chen addresses the nature of electronics to heat up (col. 1, lines 39-44).  It is within the scope of a person having ordinary skill in the art to substitute a known element for another to obtain predictable results and use an on-chip heater or an alternative manner of heating of the chip, such as running a current through the track(s) will increase the temperature of the tracks and thus the IC.  If the IC is very large, the amount of current required to heat the IC might be too great for the dimensions of the tracks and therefore require a supplemental heater. If the tracks are in a location to effectively heat the IC and evaporate moisture, it is advantageous to use the existing features of the IC to remove moisture in order to save on cost and real estate on the IC.
	Guo teaches a capacitor formed by first and second plates (upper metal plate 116 and lower metal plate 112. Fig. 9. [0023]).  Guo uses a voltage difference applied across the lower metal plate 112 to cause current to flow through the lower plate 112 and thereby generate heat to remove moisture from the moisture-sensitive insulating layer 114.   Therefore, the heating element (lower metal plate 112) also functions as an electrode of the capacitor separated by a moisture sensitive dielectric 114. Likewise, in an alternative embodiment, Guo uses a trace 1020, Figs. 10A-10E, to generate heat and remove moisture from the moisture sensitive layer 220.  The decision to use a supplemental on-chip heater or utilize the components already in place is within the scope of a person having ordinary skill in the art.  The decision 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Chen and inject supplemental current into the first and/or second tracks (electrodes), as taught by Guo, during a time period in a manner such as to heat at least a portion of the IC in order to evaporate moisture and thereby stop or remove moisture from the IC. 

Claim 20:  Chen in view of Guo teaches the device of claim 19, previous.  Chen fails to teach wherein applying the potential difference, measuring the current, comparing and injecting the current is repeated as long as the measured current is higher than the first threshold.
	However, Chen discloses that this is periodic detection and therefore recurrent.  Depending upon the nature of the IC, a person having ordinary skill in the art can determine the best course of action if moisture is detected.  Some ICs may be unusable after moisture detection and therefore would not warrant continued monitoring or intervention with heating.   Alternatively, some ICs may warrant stopping operation of the chip to preserve additional components thereof.  Some ICs may check for moisture after an elapsed amount of time, with or without heating, to determine a change of status.  There are only a finite number of solutions with a reasonable expectation of success including ignoring moisture ingression, starting an on-chip heater or other preventive methods to stop or remove moisture, transmitting the alarm signal, stopping the chip operation, etc. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to continue the periodically applying the potential difference, 

Claim 21: Chen in view of Guo teaches the method of claim 20, previous.  Chen fails to teach wherein repeating is performed as long as the measured current is higher than the first threshold and a number of repetitions is less than a certain number of attempts.
	However, Chen teaches the detection of moisture when an electrical signal is compared to a threshold.  Chen further teaches the use of an on-chip heater to remedy the moisture detected.  Continuously applying power to heater without any resultant reduction in moisture detected would be unsafe as the elements may not be suitable for continued and repeated application of high current.  Likewise, the application of higher current while moisture is detected can create leakage current and a potentially dangerous situation.  It is within the scope of a person having ordinary skill in the art to monitor the progress after using an on-chip heater to ensure that the heat is reducing the detected moisture. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to attempt to reduce the moisture by repeating the process of applying heat and detecting moisture and, further, to carry out the repeated process only if progress is being made and it is safe to continue to do so in order to remove moisture from the IC and preserve the integrity of the IC.

Claim 43: Chen teaches the device of claim 34.  Chen fails to teach wherein the heating circuit comprises a current injecting circuit and at least one of said first and/or second tracks, the current injecting circuit being configured to inject an additional current into the at least one of said first and/or second tracks in a manner such as to heat up the at least one of said first and/or second tracks by the Joule effect.
	However, Chen does teach starting an on-chip heater to as to heat a portion of the integrated circuit in order to evaporate the moisture (col. 8, lines 57-62: Example responsive actions to the multiple warning levels may be included, but are not limited to, ignoring moisture ingression, starting an on-chip 
	However, it is well understood in the art that electrical devices are not 100% efficient.  There will be some loss due to resistance of any electrical component wherein the resistance results in heat.  Chen addresses the nature of electronics to heat up (col. 1, lines 39-44).  It is within the scope of a person having ordinary skill in the art to substitute a known element for another to obtain predictable results and use an on-chip heater or an alternative manner of heating of the chip, such as running a current through the track(s) will increase the temperature of the tracks and thus the IC.  Chen teaches a current-pulse applied to the capacitor C1 for a duration (col. 5, lines 17-49) including a current source circuit 430 and constant current source 432 which ultimately supplies a constant current to each moisture-sensing unit 410.   It is within the scope of a person having ordinary skill in the art to substitute a known element for another to obtain predictable results and use an on-chip heater or an alternative manner of heating of the chip, such as running a current through the track(s) will increase the temperature of the tracks and thus the IC.  If the IC is very large, the amount of current required to heat the IC might be too great for the dimensions of the tracks and therefore require a supplemental heater. If the tracks are in a location to effectively heat the IC and evaporate moisture, it is advantageous to use the existing features of the IC to remove moisture in order to save on cost and real estate on the IC.
	Guo teaches a capacitor formed by first and second plates (upper metal plate 116 and lower metal plate 112. Fig. 9. [0023]).  Guo uses a voltage difference applied across the lower metal plate 112 to cause current to flow through the lower plate 112 and thereby generate heat to remove moisture from the moisture-sensitive insulating layer 114.   Therefore, the heating element (lower metal plate 112) also functions as an electrode of the capacitor separated by a moisture sensitive dielectric 114. Likewise, in an alternative embodiment, Guo uses a trace 1020, Figs. 10A-10E, to generate heat and remove moisture from the moisture sensitive layer 220.  The decision to use a supplemental on-chip heater or utilize the components already in place is within the scope of a person having ordinary skill in the art.  The decision for how and where to implement the heating can be a based on the overall size of the device (how much heat will be needed and where, thus the size and shape of the heating elements), the anticipated operating environment (how much heat will be needed and how much can the device withstand to remain 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Chen including the current injecting circuit and at least one of said first and/or second tracks, the current injecting circuit being configured to inject an additional current into the at least one of said first and/or second tracks(electrodes), as taught by Guo, in a manner such as to heat up the at least one of said first and/or second tracks by the Joule effect in order to evaporate moisture and thereby stop or remove moisture from the IC. 

Claim 44: Chen in view of Guo teaches the device of claim 43.  Chen in view of Guo fails to teach wherein the additional current is injected by the current injecting circuit during a time period.
	However, the application of a current or an additional current to heat the IC in response to detected moisture can be designed according to the requirements of the IC and where the IC is installed and operating.  The current injecting circuit should only inject current for heating the IC for a limited amount of time so as to prevent damage to the IC or tracks.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to inject additional current during a time period in order to prevent damage to the tracks or the IC due to prolonged heating of the tracks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9027400 teaches using a buried electrode as a heater (col. 10, lines 49-58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	1/31/22


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861